Citation Nr: 1220119	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-27 408	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals issued in January 2012 for the claim of entitlement to service connection for a cognitive disorder, claimed as secondary to improper blood flow to the brain caused by service-connected residuals of a left brachial plexus injury, is warranted.

2.  Entitlement to service connection for a cognitive disorder, claimed as secondary to improper blood flow to the brain caused by service-connected residuals of a left brachial plexus injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction in this case now resides with the RO in Waco, Texas.  

In July 2010, the Board remanded this matter for further evidentiary development.  Thereafter, in a January 2011 decision, the Board, in part, denied the claim of service connection for a cognitive disorder.  That decision, however, as it relates to the Veteran's cognitive disorder claim must be vacated for the reasons explained below.


FINDINGS OF FACT

1.  In a January 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for a cognitive disorder.  

2.  A correspondence dated in December 2011 submitted by the Veteran in support of his claim was in the Board's constructive possession at the time of the January 2012 decision, but was not associated with the claims folder at the time of the issuance of that decision.


CONCLUSION OF LAW

As the January 2012 Board decision was not in accord with due process, that decision as it relates solely to the issue of the Veteran's claim of entitlement to service connection for a cognitive disorder must be vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2012 decision, the Board denied the Veteran's claim of service connection for a cognitive disorder.  Thereafter, the Board was notified of the receipt of additional evidence that was submitted in December 2011 and not considered at the time of the January 2012 decision.  Specifically, it appears that the Veteran submitted a correspondence dated on December 19, 2011 in support of his claim.  

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).  In this case, because the January 2012 decision omitted pertinent medical evidence that was within the Board's constructive possession, it must be vacated to accord due process to the Veteran.  38 C.F.R. § 20.904(a)(2011).  Accordingly, the Board's January 2012 decision as it relates soley ot the cognitive disorder issue is vacated and the issue is remanded as discussed below.  



ORDER 

The Board's January 2012 decision as it relates solely to the issue of service connection for a cognitive disorder is vacated.  


REMAND

The Board concludes that the Veteran's claim of entitlement to service connection for a cognitive disorder must be remanded for additional development and consideration.  Specifically, the Veteran submitted correspondence in December 2011 that was not associated with the claims file at the time of the January 2012 Board decision.  Following issuance of the Board's January 2012 decision the claims file was returned to the RO.  The Board requested return of the claims file in February 2012.  After the file was returned to the Board and following an extensive search, this December 2011 correspondence could not be located at the Board and is not associated with the claims file.  Thus, a remand is necessary to ask the Veteran to resubmit the December 2011 correspondence as well as any additional evidence to support his claim of entitlement to service connection for a cognitive disorder.  

Accordingly, the matter is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to submit any additional evidence and/or argument in support of his cognitive disorder claim, to include the December 2011 correspondence that cannot be located at the Board and has not been associated with the claims file. 

 The RO should also request that the Veteran identify all VA and non-VA medical providers who have treated him for his cognitive disorder.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's cognitive disorder which is not currently associated with the claims file.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





                       ____________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


